



COURT OF APPEAL FOR ONTARIO

CITATION: Gamble & Garbe v. Glanford
    Aviation Services Limited, 2012 ONCA 236

DATE: 20120412

DOCKET: C53908

Laskin, Rosenberg and Goudge JJ.A.

BETWEEN

Gamble & Garbe

Plaintiff (Respondent)

and

Glanford Aviation Services Limited, Hebert E.
    Hallatt and Marione E. Hallatt

Defendants (Appellants)

No one appearing for the appellants

Richard D. Simmons, for the respondent

Heard: April 11, 2012

On appeal from the order of Justice Jane A. Milanetti of
    the Superior Court of Justice, dated May 18, 2011.

APPEAL BOOK ENDORSEMENT

[1]

On consent, the appeal is dismissed as abandoned without costs.


